The only question presented by this appeal is whether or not the act entitled "An Act to fix, limit or regulate the salaries and compensation of certain officers and employees of the State or any department thereof; to provide how the same shall be payable; and to provide for the repeal of all laws or parts of laws in conflict with the provisions of this Act; and to provide when the provisions of this Act shall become effective," approved April 14, 1933, violates section 93 of the Constitution as amended by Amendment 12?
The pertinent provision of that section reads: "* * *when authorized by appropriate laws passed by the Legislature
the state may at a cost of not exceeding ten million dollars engage in the work of internal improvement, or promoting, developing, constructing, maintaining, and operating all harbors and seaports within the state or its jurisdiction,provided, that such work or improvement shall always be andremain under the management and control of the state, throughits State Harbor Commission, or other governing agency." (Italics supplied.)
The contention is that the last-quoted proviso is a limitation on the power of the Legislature to interfere in the operation of the business of the Harbor Commission at Mobile, by the fixation of a maximum and a minimum salary for the officers and employees of the Harbor Commission, and, therefore, that the act in question contravenes said constitutional provision.
The constitutional provision clearly recognized in the Legislature the power and authority to create a "State Harbor Commission or other governing agency," and to prescribe the powers of such agency, to the end that the management and control should be retained and continue to reside in the state. *Page 421 
The effect of section 1 of the act, as it relates to the control of the operation of the state's properties and business, was to fix the salary of the "General Manager" selected by the Harbor Commission at $6,000, and to fix a maximum salary of $3,600 per annum for other employees; and section 6 of the act declares that: "The maximum annual salary or compensation which may be paid to any officer or employee of any department, board, or commission of the State, whose salary
or compensation is not hereinabove fixed, shall not exceed, seventy per cent of twelve times the salary paid such officer or employee for the month of September, 1932; provided, however, that nothing in this act shall authorize the reduction of any compensation or salary below twelve hundred dollars perannum."
Taking the two provisions together, they are but a limitation on the power of the Harbor Commission in the fixation of the salaries and compensation of employees, other than the general manager, by fixing a major maximum, and second by fixing a subsidiary maximum graduated according to the monthly salaries of the employees as of September 1, 1932, and a minimum of not less than $100 per month.
This last maximum, of necessity, only applies to employees who were receiving a salary exceeding $100 per month on September 1, 1932, and not to day laborers, or casual employees not regularly engaged at work.
Our judgment is that the act does not violate said quoted provision of the Constitution.
It is suggested in brief that the act violates section 45 of the Constitution. This question was not raised on the trial, and we pretermit consideration of that question. Cooper v. State ex rel. Hawkins, 226 Ala. 288, 147 So. 432.
ANDERSON, C. J., and BOULDIN, FOSTER, and KNIGHT, JJ., concur in the foregoing opinion of BROWN, J.